                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

JERRY THOMAS MCCARIGIE,

      Plaintiff,

v.                                              Case No. 3:18cv1883-MCR-CJK

RAYME EDLER, et al.,

     Defendants.
_____________________________/

                                     ORDER

      This case is before the Court on consideration of the Magistrate Judge’s

Report and Recommendation dated January 9, 2019. ECF No. 9. Plaintiff was

mailed a copy of the Report and Recommendation and was afforded an opportunity

to file objections pursuant to Title 28, United States Code, Section 636(b)(1). No

timely objections were filed. After reviewing the record, the Court has determined

that the Report and Recommendation should be adopted.

      Accordingly, it is ORDERED:

      1. The Magistrate Judge’s Report and Recommendation, ECF No. 9, is

adopted and incorporated by reference in this order.

      2. This action is DISMISSED WITHOUT PREJUDICE for plaintiff's

failure to comply with a court order and failure to keep the court informed of his

address.
                                                                   Page 2 of 2


         3. The Clerk is directed to close the file.

         DONE AND ORDERED this 11th day of February 2019.




                                    M. Casey Rodgers
                                    M. CASEY RODGERS
                                    UNITED STATES DISTRICT JUDGE




Case No. 3:18cv1883-MCR-CJK
